Citation Nr: 0903165	
Decision Date: 01/29/09    Archive Date: 02/09/09

DOCKET NO.  03-14 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for diabetes mellitus, 
type II, claimed as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1965 to May 1967.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which denied the benefits sought on appeal.  
The veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review. 

In January 2005, the Board remanded the veteran's claims to 
afford the veteran a proper notice letter, to further develop 
his alleged PTSD stressors, to provide him with a VA 
examination if necessary, and to attempt to verify any in-
country service in Vietnam.  The case has been returned to 
the Board for further appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, the veteran's claims for entitlement to 
service connection for PTSD and diabetes mellitus, type II, 
claimed as due to herbicide exposure, must be remanded again 
for further development.  Although the Board regrets the 
additional delay, it is necessary to ensure due process is 
followed and that there is a complete record upon which to 
decide the veteran's claims so that he is afforded every 
possible consideration.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159 (2008).  Such assistance includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2008).

In this case, the veteran is claiming service connection for 
PTSD and diabetes mellitus, type II.  With regard to his PTSD 
claim, he contends that his several in-service stressors 
including participating in bombarding a village and picking 
up the bodies of American pilots while serving aboard the USS 
PORTERFIELD (DD-682).  The U.S. Army & Joint Services Records 
Research Center (JSRRC) (formerly the U.S. Armed Services 
Center for Unit Records Research (CURR)) verified that the 
USS PORTERFIELD conducted naval gunfire support (NGFS) in the 
vicinity of Phan Thet during the months of September and 
October 1966 for harassment, interdiction, and suspected 
enemy concentrations.  In light of his military occupational 
specialty of gunners mate and the confirmed participation in 
gunfire support of the veteran's ship during service, the 
Board finds that there is sufficient evidence to verify his 
assertion that he participated in the shelling of enemy 
forces.  However, the veteran's assertion that he 
participated in the retrieval of dead pilots is not verified.  
On the contrary, the JSRRC reported that the history and deck 
logs for the USS PORTERFIELD do not document the recovery of 
any dead pilots.  

In light of the foregoing, the Board is of the opinion that a 
VA examination would be probative in ascertaining whether the 
veteran's current PTSD is etiologically to his confirmed 
stressor of participating in naval gunfire support during 
service.  

In addition, the Board observes that the veteran is in 
receipt of monthly benefits from the Social Security 
Administration (SSA).  In this regard, the veteran has 
submitted a decision from the SSA that granted him disability 
benefits due to his PTSD, one of the disabilities currently 
claimed for purposes of receiving VA disability benefits.  
The Board does acknowledge that the records upon which that 
decision was based are not associated with the claims file.  
Under 38 U.S.C.A. § 5107(a), VA's duty to assist specifically 
includes requesting information from other Federal 
departments or agencies.  Where there has been a 
determination that the veteran is entitled to SSA benefits, 
the records concerning that decision are often needed by VA 
for evaluation of pending claims and must be obtained.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992); see also 
Hyatt v. Nicholson, 21 Vet. App. 390, 394 (2007) (holding 
that the relevance of documents cannot be known with 
certainty before they are obtained).  Therefore, the RO 
should obtain and associate such records with the veteran's 
claims file.

Turning to the veteran's claim of entitlement to service 
connection for diabetes mellitus, type II, claimed as due to 
herbicide exposure, the Board finds that this further 
development is required.  The veteran's asserts that part of 
his duties aboard the USS PORTERFIELD included either duty 
in, or visitation to, the Republic of Vietnam.  While efforts 
were taken on remand to verify the veteran's stressors, the 
record does not reflect that attempts were made to verify 
whether his duties took him into Vietnam or whether he 
visited the country.  In this regard, additional information, 
to include ship's logs or other service department records, 
may confirm that the veteran had in-country service in 
Vietnam.  Accordingly, on remand, the RO or AMC should 
attempt to verify whether the veteran either served in, or 
visited, the Republic of Vietnam.  

Moreover, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) (West 2002 & Supplement 2007) and 38 C.F.R. § 
3.159(b) (2008) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  In the present appeal, the 
veteran was not provided with notice of the type of evidence 
necessary to establish a disability rating or an effective 
date.  As those questions are involved in the present appeal, 
this case must be remanded for proper notice under 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2007) and 38 C.F.R. § 
3.159(b) (2008), that includes an explanation as to the type 
of evidence that is needed to establish a disability rating 
and an effective date.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
notice letter in connection with his 
claims for service connection for PTSD and 
diabetes mellitus, type II, claimed as due 
to herbicide exposure.  The letter should 
include an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date, as outlined by the Court 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The record indicates that the veteran 
is receiving social security disability 
payments.  The Social Security 
Administration (SSA) should be contacted 
and the veteran's social security records 
should be obtained.  Such information 
should be made part of the veteran's 
claims file, and should also be made 
available for review.

3.  The AMC/RO should ask the JSRRC, or 
any other appropriate Federal department 
or agency to provide any additional 
information, such as ship logs and after 
action reports that might corroborate the 
veteran's presence in Vietnam.

4.  The veteran should be scheduled for a 
VA PTSD examination.  The claims folder 
and a copy of this REMAND must be made 
available to the examiner in conjunction 
with the examination.  The RO should 
provide the examiner with a summary of the 
verified in-service stressor of 
participation in naval gunfire support 
while serving as a gunner's mater aboard 
the USS PORTERFIELD, and the examiner must 
be instructed that only this event may be 
considered for the purpose of determining 
whether exposure to an in-service stressor 
has resulted in the current PTSD.  The 
examination report must include responses 
to the each of the following items:

Based on a review of the claims folder 
and the examination findings, provide a 
diagnosis of PTSD, if present.  If it 
is not possible to provide a specific 
diagnosis, so state.

If PTSD is found, state a medical 
opinion as to the likelihood (likely, 
unlikely, at least as likely as not) 
that the veteran's PTSD is the result 
of the verified stressful event as 
opposed to being due to some other 
factor or factors.  

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and favor of a certain 
conclusion as it is to find against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2008), 
copies of all pertinent records in the 
veteran's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

5.  After an appropriate period of time or 
after the veteran indicates that he has no 
further evidence to submit, the veteran's 
claims of service connection for PTSD and 
diabetes mellitus, type II, claimed as due 
to herbicide exposure, should be 
readjudicated.  In the event that the 
claim is not resolved to the satisfaction 
of the veteran, he should be provided a 
supplemental statement of the case (SSOC) 
which includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reasons for the decision. He should be 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




